 

Case 1:19-cv-09365-AKH Document 1-51 Filed 10/09/19 Page 1 of 1

 

 

 

 

SURROGATE’ S COURT : NEW YORK COUNTY

TR rm re mmm en mmm mmm me mem x New York County Surrogate'’s Court
In the Matter of the Petition of - Ae My -
Dalia Genger, as Trustee of The Orly pater HUCUST-_ 2-0 72

Genger 1993 Trust Established
on December 13, 1993, by

File No. 2008-0017/E
ARIE GENGER,
Grantor,

for Turnover of Property.

ANDERSON, 58

The court has been notified that Orly Genger, a respondent
in the above-captioned turnover proceeding, has filed for
bankruptcy, pursuant to Chapter 7 of Title 11 of the United
States Code, in the United States Bankruptcy Court for the
Western District of Texas under Case No. 19-bk-10926. |
Accordingly, this proceeding has been automatically stayed (sed
11 USC § 362).

Proceed accordingly.

Dated: August 7M, 2019

 

INE

SURROGATE

 

 

 

 

 

 
